[Cite as State v. Evers, 2021-Ohio-4227.]




                               IN THE COURT OF APPEALS OF OHIO
                                  SECOND APPELLATE DISTRICT
                                        CLARK COUNTY

 STATE OF OHIO                                    :
                                                  :
          Plaintiff-Appellee                      :   Appellate Case No. 2021-CA-27
                                                  :
 v.                                               :   Trial Court Case No. 2020-CR-610
                                                  :
 DANIEL EVERS                                     :   (Criminal Appeal from
                                                  :   Common Pleas Court)
          Defendant-Appellant                     :
                                                  :

                                             ...........

                                             OPINION

                             Rendered on the 3rd day of December, 2021.

                                             ...........

IAN A. RICHARDSON, Atty. Reg. No. 0100124, Assistant Prosecuting Attorney, Clark
County Prosecutor’s Office, 50 East Columbia Street, Suite 449, Springfield, Ohio 45502
      Attorney for Plaintiff-Appellee

JEFFREY R. MCQUISTON, Atty. Reg. No. 0027605, 130 West Second Street, Suite
1818, Dayton, Ohio 45402
      Attorney for Defendant-Appellant

                                            .............




TUCKER, P.J.
                                                                                       -2-




          {¶ 1} Defendant-appellant Daniel Evers appeals from his conviction following a

guilty plea to aggravated possession of drugs. For the reasons set forth below, we

affirm.



                          I.     Facts and Course of the Proceedings

          {¶ 2} On October 26, 2020, a Clark County grand jury returned an indictment

charging Evers with one count of aggravated possession of drugs in violation of R.C.

2925.11(A), a felony of the third degree. The charge arose after a deputy sheriff made

a traffic stop of a vehicle in which Evers was a passenger and discovered that Evers had

an active arrest warrant. As Evers exited the vehicle, the deputy observed a meth pipe

between where Evers had been sitting and the center console. During a search incident

to arrest, the deputy found a baggie in Evers’s pocket containing what was later

determined to be 4.45 grams of methamphetamine.

          {¶ 3} On March 23, 2021, Evers appeared for a plea hearing. The parties advised

the trial court that they had arrived at an agreement whereby Evers would plead guilty to

the indicted charge and, in exchange, the State would dismiss a separate case in which

Evers had been charged with felony failure to comply. The State also recommended

community control sanctions with attendant drug treatment. Following an appropriate

Crim.R. 11 plea colloquy, the trial court accepted Evers’s guilty plea. The trial court

ordered a presentence investigation (PSI) report and set a date for sentencing.

          {¶ 4} The sentencing hearing was conducted on April 7, 2021.        During the

hearing, the trial court reviewed the PSI and noted that Evers had a “pretty lengthy
                                                                                         -3-


criminal record.” Evers’s criminal record dated back to 1997 when he was convicted of

operating a vehicle while under the influence.         In 1998, Evers was convicted of

possession of cocaine, and in 2002, he was convicted of operating a vehicle without a

license. He was also convicted of driving under a suspension six times in a span of 15

years. Evers was convicted of aggravated possession of drugs in 2016 and receiving

stolen property in 2018. Finally, he was convicted of the instant felony offense and

indicted on the dismissed charge of felony failure to comply. After reviewing the PSI on

the record, the trial court stated, “I noticed in looking at the disposition on all of these

cases, that, miraculously, you have not served one day in jail.” The court later stated,

“Your luck is going to run out today, Mr. Evers.” The court proceeded to sentence Evers

to a prison term of 30 months

       {¶ 5} Evers appeals.



                                         II.    Analysis

       {¶ 6} Evers’s sole assignment of error states the following:

       APPELLANT’S SENTENCE OF 30 MONTHS INCARCERATION IS

       CLEARLY AND CONVINCINGLY UNSUPPORTED BY THE RECORD1

       {¶ 7} Evers asserts that the trial court erred in sentencing.

       {¶ 8} We review felony sentences under the standard of review set forth in R.C.

2953.08(G)(2). State v. Marcum, 146 Ohio St.3d 516, 2016-Ohio-1002, 59 N.E.3d 1231,

¶ 9. That statute provides an appellate court may increase, reduce, or otherwise modify



1
 Evers’s appellate brief fails to conform to App.R. 19(A), as it is single-spaced. Thus,
counsel is admonished to comply with the Rules of Appellate Procedure in future filings.
                                                                                         -4-


a sentence, or vacate a sentence and remand for resentencing, if it clearly and

convincingly that the record does not support the sentencing court's findings under certain

statutory provisions not at issue in this case or that the sentence is otherwise contrary to

law.

       {¶ 9} Evers first claims the sentence is contrary to law because the trial court did

not consider the purposes of felony sentencing as set forth in R.C. 2929.11 or the

seriousness and recidivism factors of R.C. 2929.12. In support, he cites State v. Wiley,

180 Ohio App.3d 475, 2009-Ohio-109, 905 N.E.2d 1273, ¶ 13 (4th Dist.), in which the

court of appeals held a defendant’s sentence was “clearly and convincingly contrary to

law” because the trial court failed to properly consider R.C. 2929.12.

       {¶ 10} However, since Wiley was decided, the Ohio Supreme Court has decided

State v. Jones, 163 Ohio St.3d 242, 2020-Ohio-6729, 169 N.E.3d 649. In that case, the

Court noted that R.C. 2953.08(G)(2)(a) allows modification or vacation of a sentence if

an appellate court clearly and convincingly determines the record does not support the

sentencing court's findings under certain specific statutory provisions. Jones at ¶ 28.

The Court went on to state that “R.C. 2929.11 and R.C. 2929.12 are not among the

statutory provisions listed in R.C. 2953.08(G)(2)(a).” Id. Thus, the Court concluded that

R.C. 2953.08(G)(2)(a) does not allow the modification or vacation of a sentence on the

basis that it is not supported under R.C. 2929.11 and R.C. 2929.12. Id. at ¶ 29.

       {¶ 11} Jones also noted that an appellate court may modify or vacate a sentence

if it is “otherwise contrary to law.” Id. at ¶ 32, quoting R.C. 2953.08(G)(2)(b). “But the

Supreme Court ruled that an appellate court may not vacate or modify a sentence based

upon the conclusion the sentence is contrary to law because it ‘is not supported under
                                                                                          -5-


R.C. 2929.11 and R.C. 2929.12.’ ” State v. Kelly, 2d Dist. Clark No. 2020-CA-8, 2021-

Ohio-325, ¶ 87, quoting Jones at ¶ 39.

      {¶ 12} Evers entered a guilty plea, which the trial court accepted after finding it was

made in accordance with Crim.R. 11. At the sentencing hearing, the judge heard from

the prosecutor on behalf of the State, from defense counsel on behalf of Evers, and from

Evers. The court also noted that it had considered the record and the PSI. The record

reflects that the trial court gave due consideration to the relevant statutory factors. The

court considered the purposes and principles of felony sentencing under R.C. 2929.11

and balanced the seriousness and recidivism factors under R.C. 2929.12. In addition,

Evers’s sentence of 30 months in prison was within the statutory range for a third-degree

felony offense.   R.C. 2929.14(A)(3)(b).    Also, the record reveals that the trial court

properly advised Evers regarding post-release control.          Accordingly, we conclude

Evers’s sentence is not contrary to law.

      {¶ 13} Evers next asserts that the trial court “impermissibly imposed a harsher

sentence based upon its interpretation that [Evers] had received more lenient sentences

for past convictions.   Given the fact that the court did not preside over the prior

convictions, it had no basis for determining that [Evers] received inappropriately lenient

sentences.”   In support, he cites the above-quoted passages from the sentencing

hearing.

      {¶ 14} We have reviewed the record and cannot agree with Evers’s assertion.

Nothing in the transcript leads us to conclude that the trial court was opining as to the

propriety of any of the prior sanctions imposed or that the court’s sentence was improperly

based upon its surmised finding of leniency regarding any of the prior sentences.
                                                                                      -6-


Indeed, a reading of the entire transcript demonstrates that the trial court was merely

noting that Evers had a lengthy criminal history, but had never been sentenced to a term

of incarceration despite having at least one prior felony. In our view, the court was

addressing the recidivism factors of R.C. 2929.12(D) by noting Evers had not been

rehabilitated and had “not responded favorably to previously imposed criminal sanctions.”

R.C. 2929.12(D)(3). Thus, we find nothing that would lead us to conclude the trial court

acted improperly.

      {¶ 15} The sole assignment of error is overruled.



                                      III.   Conclusion

      {¶ 16} The judgment of the trial court is affirmed.



                                    .............



DONOVAN, J. and EPLEY, J., concur.



Copies sent to:

Ian A. Richardson
Jeffrey R. McQuiston
Hon. Douglas M. Rastatter